DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Jonathan Spenner on May 26, 2022.

The application has been amended as follows: 
12. (Currently Amended) The nucleic  acid according to claim 11, wherein the functional portion of the TCR comprises: 
 	(i) the amino acid sequence of SEQ ID NO: 7, Page 3 of 15Application No. 16/769,144Reply to Office Action 
(ii) an amino acid sequence at least 99% identical to the amino acid sequence of SEQ ID NO: 8, or  
(iii) both the amino acid sequence of SEQ ID NO: 7 and an amino acid sequence at least 99%  
identical to the amino acid sequence of SEQ ID NO: 8.

 	13. (Currently Amended) The nucleic acid according to claim 11, wherein the functional portion of the TCR comprises: 
 	(a) an amino acid sequence at least 99% identical to the amino acid sequence of SEQ ID NO: 17, wherein: 
 		(i) X at position 48 of SEQ ID NO: 17 is Thr or Cys; 
 		(ii) X at position 112 of SEQ ID NO: 17 is Ser, Ala, Val, Leu, Ile, Pro, Phe, Met, or Trp; 
 		(iii) X at position 114 of SEQ ID NO: 17 is Met, Ala, Val, Leu, Ile, Pro, Phe, or Trp; and
 		(iv) X at position 115 of SEQ ID NO: 17 is Gly, Ala, Val, Leu, Ile, Pro, Phe, Met, or Trp; 
 	(b) the amino acid sequence of SEQ ID NO: 18, wherein X at position 57 of SEQ ID NO: 18 is Ser or Cys; or 
 	(c) both (a) and (b).

 	14. (Currently Amended)  The nucleic acid according to claim 11, wherein the functional portion of the TCR comprises: 
 	(a) an amino acid sequence at least 99% identical to the amino acid sequence of SEQ ID NO: 21, wherein: 
 		(i) X at position 185 of SEQ ID NO: 21 is Thr or Cys; 
 		(ii) X at position 249 of SEQ ID NO: 21 is Ser, Ala, Val, Leu, Ile, Pro, Phe, Met, or Trp; 
 		(iii) X at position 251 of SEQ ID NO: 21 is Met, Ala, Val, Leu, Ile, Pro, Phe, or Trp; and 
 		(iv) X at position 252 of SEQ ID NO: 21 is Gly, Ala, Val, Leu, Ile, Pro, Phe, Met, or Trp; Page 4 of 15Application No. 16/769,144Reply to Office Action 
 	(b) an amino acid sequence at least 99% identical to the amino acid sequence of SEQ ID NO: 22, wherein X at position 190 of SEQ ID NO: 22 is Ser or Cys; or 
 	(c) both (a) and (b).  

34. (Currently Amended) A method of treating 

  	45. (Currently Amended) The nucleic acid according to claim 11, wherein the functional portion of the TCR comprises the amino acid sequence of SEQ ID NO: 7, SEQ ID NO: 8, or both of SEQ ID NOs: 7 and 8.  
 
 	46. (Currently Amended) The nucleic acid according to claim 11, wherein the functional portion of the TCR comprises: 
 	(a) an amino acid sequence at least 99% identical to the amino acid sequence of SEQ ID NO: 17, wherein: 
 		(i) X at position 48 of SEQ ID NO: 17 is Cys; 
 		(ii) X at position 112 of SEQ ID NO: 17 is Leu; 
 		(iii) X at position 114 of SEQ ID NO: 17 is Ile; and 
 		(iv) X at position 115 of SEQ ID NO: 17 is Val; 
 	(b) the amino acid sequence of SEQ ID NO: 18, wherein X at position 57 of SEQ ID NO: 18 is Cys; or 
 	(c) both (a) and (b).  

47. (Currently Amended) The nucleic acid according to claim 11, wherein the functional portion of the TCR comprises:
 (a) an amino acid sequence at least 99% identical to the amino acid sequence of SEQ ID NO: 21, wherein: Page 10 of 15Application No. 16/769,144Reply to Office Action 
 	(i) X at position 185 of SEQ ID NO: 21 is Cys; 
 	(ii) X at position 249 of SEQ ID NO: 21 is Leu; 
 	(iii) X at position 251 of SEQ ID NO: 21 is Ile; and 
 	(iv) X at position 252 of SEQ ID NO: 21 is Val; 
(b) an amino acid sequence at least 99% identical to the amino acid sequence of SEQ ID NO: 22, wherein X at position 190 of SEQ ID NO: 22 is Cys; or 
(c) both (a) and (b).  

REASONS FOR ALLOWANCE
	The prior art fails to disclose or suggest an isolated nucleic acid encoding a T-cell receptor (TCR) having the sequence of SEQ ID NO: 1-3s, SEQ ID NOs: 4-6, or SEQ ID NOs: 1-6.  It is noted that both SEQ ID NOs: 3 and 6 are novel and non-obvious sequences.  The prior art also fails to disclose or suggest the TCR encoded by the nucleic acid, an expression vector comprising the nucleic acid, host cell(s) comprising the expression vector, or a pharmaceutical composition comprising the host cells.  The prior art fails to disclose or suggest a method of detecting cancer by contacting a sample with the host cell(s) to form a complex and detecting the complex.  The presence of the complex indicates the presence of cancer, which can be treated using the claimed host cell(s).

	Claims 1, 7-20, 24-25, and 27-50 are rejoined with allowed claims 21-23, and are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636